The complaint states a cause of action in negligence for personal'injuries. It is alleged that on July 22, 1933, the parties were both in the employ of Randforce Amusement Corporation; that respondent was a passenger in an automobile owned and operated by appellant, and that at the time of the accident they were both acting within the scope of their common employment. Order denying defendant’s motion for judgment dismissing the amended complaint for failure to state a cause of action, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order upon payment of said costs. No opinion. Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.